                                                             Case 2:19-cv-02491-JAR-JPO Document 552-1 Filed 09/08/20 Page 1 of 4



                                                                                                                       Sent                                                     Collateral-Attack                            Time-Barred (28   No Standing to   No Standing to
                                                     Call/Video/   Plea Agreement/     Dismissal of   Agreement to not Guideline                                 Improper Re-   Waiver by Guilty Procedural   Abandonment of U.S.C. §          Challenge        Challenge
Case Name                 Case Nos.                  Both          Rule 11 (c)(1)(C)   924(c)         file/dismiss 851 Range         Sent Rcvd.   Above/Below GL assignment 1   Plea              Default     6A Claim 2
                                                                                                                                                                                                                             2255(f)(4))       Conviction 3     Sentence 4
                          15-cr-20043-JAR-2; 20-cv- Soundless                                                          292-365
Aguilera, Oscar           02027                      video         Yes/No              No             No               months        108 months   Below          No             No               Yes          No              No               Yes              No
                          14-cr-20096-JAR-5; 18-cv- Soundless                                                          135-168
Alvarez, Joshua           2449                       video         Yes/Yes             No             Yes              months        144 months   Within         No             No               No           No              Yes              Yes              Yes
                          14-cr-20096-JAR-5; 19-cv- Soundless                                                          135-168
Alvarez, Juan             0227                       video         Yes/Yes             No             No               months        96 months    Below          No             No               No           No              Yes              Yes              Yes
                          16-cr-40002-DDC; 18-cv-    Soundless                                                         120-121
Ayala-Garcia, Adrian 04103                           video         Yes/No              Yes            No               months        60 months    Below          Yes            No               No           No              Yes              No               Yes*
                          15-cr-40056-DDC; 18-cv-    Soundless
Bailon-Valles, Manuel 041000                         video         Yes/No              No             No              120 months     72 months    Below          Yes            No               No           No              Yes              Yes              Yes
                          16-cr-20008-DDC-2; 19-cv- Soundless                                                         87-108
Bell, Jason               02785                      video         Yes/No              No             No              months         52 months    Below          Yes            No               Yes          No              No               No               No
                          15-cr-20045-JAR-1; 19-cv- Soundless                                                         210-262
Birdsong, Jerome          02406                      video         Yes/Yes             No             Yes             months         144 months   Below          No             No               No           No              Yes              Yes              Yes
                          15-cr-20086-DDC-1; 18-cv- Soundless
Blakney, Martez           02454                      video         Yes/Yes             No             No              63-78 months 64 months      Within         Yes            No               No           No              Yes              Yes              No
                          16-cr-20014-JAR-4; 20-cv- Soundless                                                         360 months-
Bradley, Clarence         02002                      video         Yes/No              No             Yes             Life         150 months     Below          No             No               Yes          No              No               No               No
                          12-cr-20066-KHV-37; 20-cv-                                                                  121-151
Brown, Vernon             02233                      Audio calls   Trial               No             No              months       120 months     Below          Yes            No               No           No              No               No               Yes
Cabral Torres,            16-cr-20031-JAR-8; 19-cv- Soundless
Fernando                  02298                      video         Yes/No              No             No              120 months     60 months    Below          Yes            No               Yes          No              No               No               Yes*
Camargo-Simental,         14-cr-40130-DDC-1; 18-cv- Soundless
Tomasa                    04122                      video         Yes/No              No             No              57-71 months 57 months      Within         Yes            No               No           No              Yes              Yes              Yes*
                          16-cr-20011-JAR-1; 18-cv- Soundless                                                         97-106
Campbell, Damien D. 02414                            video         Yes/Yes             No             No              months       117 months     Above          No             No               Yes          No              No               No               Yes
Carrillo-Elias, Francisco 16-cr-40003-DDC-1; 18-cv- Soundless
Javier                    04086                      video         Yes/No              No             No              78-97 months   48 months    Below          Yes            No               No           No              Yes              No               Yes*
                          11-cr-20125-DDC-1; 19-cv-                                                                   87-102
Catrell, Ronald           02408                      Audio calls   Yes/Yes             No             No              months         132 months   Above          Yes            No               Yes          No              Yes              No               No
                          14-cr-20096-JAR-3; 19-cv- Soundless                                                         210-262
Chinchilla, Rosalio       02392                      video         Yes/No              Yes            No              months         105 months   Below          No             No               No           No              Yes              Yes              No
                          14-cr-20130-JAR-DJW-2; 19-                                                                  120-135
Clark, Enoch              cv-02410                   Audio calls   Yes/Yes             Yes            No              months         144 months   Above          No             No               No           No              No               No               No
                          14-cr-20014-KHV-2; 19-cv-                                                                   262-327
Clifton, Julie            02411                      Audio calls   Yes/No              No             No              months         131 months   Below          Yes            No               No           No              No               No               No
                          15-cr-10042-CM-JPO-3; 20- Soundless                                                         360 months-
Crawford, Earnest         cv-02137                   video         Yes/Yes             Yes            No              Life           108 months   Below          Yes            No               Yes          No              No               Yes              No
                           16-cr-20041-JAR; 18-cv-   Soundless                                                        100-125
DeHaven, Jonathan         2474-JAR                   video         Yes/Yes             Yes            No              months         96 months    Below          No             Yes              Yes          No              Yes              No               No
                          14-cr-20028-DDC-1; 18-cv- Soundless                                                         360 months-
Dillow, Stephen           02458                      video         Yes/Yes             No             No              Life           120 months   Below          Yes            No               Yes          Yes             Yes              No               Yes
                          14-cr-20130-JAR-DJW-2; 19-                                                                  120-135
Dixon, Dalevon            cv-02412                   Audio calls   Yes/Yes             Yes            No              months         144 months   Above          No             No               No           No              No               No               No
                          14-cr-20096-JAR-6; 18-cv- Soundless                                                         235-293
Faulkner, Lee             02452                      video         Yes/No              No             Yes             months         97 months    Below          No             No               No           No              Yes              Yes              No
                          15-cr-20042-JAR-2; 18-cv-                                                                   151-188
Felix-Gamez, Ricardo 02487                           Both          Yes/Yes             No             No              months         135 months   Below          Yes            No               No           No              Yes              Yes              Yes
                          15-cr-20061-JAR-8; 18-cv- Soundless                                                         135-168
Franco, Mario             02415                      video         Yes/No              No             No              months         87 months    Below          No             No               Yes          No              No               No               No
                          14-cr-20068-JAR-2; 19-cv- Soundless                                                         292-365
Galvan-Campos, Jesus 02055                           video         Yes/No              No             No              months         146 months   Below          No             No               Yes          Yes             No               Yes              No
                          15-cr-20082-CM-1; 18-cv- Soundless
Garcia-Velasquez, Jose 02457                         video         Yes/Yes             Yes            No              60-71 months 60 months      Within         Yes            No               No           No              Yes              No               Yes*
Gerardo-Montenegro, 15-cr-20032-DDC-1; 18cv- Soundless                                                                135-168
Luis                      02475                      video         Yes/No              Yes            No              months         67 months    Below          Yes            No               No           No              Yes              Yes              No
                                                                                                                      Count 1-360-
                                                                                                                      Life; Count 4-
                                                                                                                      Mand. 60
Griffin, Damon          14-cr-20014-KHV-1; 19-cv-                                                                     month
Douglas                 02781                       Audio calls    Yes/No              No             No              consecutive 105 months      Below          Yes            No               Yes          No              Yes              No               No
                        16-cr-40007-DDC-2; 18-cv-   Soundless
Gutierrez, Daniel       04102                       video          Yes/No              No             No              60 months      60 months    Within         Yes            Yes              Yes          No              No               No               No
                        14-cr-20134-JAR-1; 19-cv-   Soundless                                                         292-365
Harssfell, Tyrssverd    02722                       video          Yes/Yes             Yes            Yes             months         235 months   Below          Yes            No               No           No              Yes              Yes              No
                        15-cr-20019-JAR-1; 18-cv-   Soundless                                                         248-295
Haupt, Charles          02423                       video          Yes/No              No             Yes             months         124 months   Below          No             No               Yes          No              No               Yes              No
                        00-20154-01-JWL; 18-cv-     Soundless      Plea - No
Hernandez, John G.      2436-JWL                    video          Agreement           No             No              4-10 months    6 months     Within         Yes            Yes              No           No              Yes              Yes              Yes
                        12-cr-20003-JAR-2; 19-cv-                                                                     360 months-
Hohn, Steven            02082                       Audio calls    Trial               No             No              life           360 months   Within         Yes            No               Yes          No              Yes              No               No
                        15-cr-20100-CM-1; 18-cv-    Soundless
Hollins, Tarone         02465                       video          Yes/Yes             No             No              63-78 months 60 months      Below          Yes            No               No           No              Yes              Yes              Yes
                        15-CR-20032-02-CM; 18-      Soundless                                                         100-125
Hurtado, Nicholas       CV-2463-JAR-JPO             video          Yes/Yes             Yes            No              months       84 months      Below          Yes            No               Yes          Yes             Yes              No               No
                        13-CR-20070-CM; 19-cv-                                                                        207-228
Irvin, Anthony          2046-JAR-JPO                Audio calls    Yes/No              No             No              months       207 months     Within         Yes            No               No           No              No               No               No
                                                             Case 2:19-cv-02491-JAR-JPO Document 552-1 Filed 09/08/20 Page 2 of 4



                                                                                                                    Sent                                                       Collateral-Attack                            Time-Barred (28   No Standing to   No Standing to
                                                    Call/Video/ Plea Agreement/     Dismissal of   Agreement to not Guideline                                   Improper Re-   Waiver by Guilty Procedural   Abandonment of U.S.C. §          Challenge        Challenge
Case Name                Case Nos.                  Both        Rule 11 (c)(1)(C)   924(c)         file/dismiss 851 Range         Sent Rcvd.     Above/Below GL assignment 1   Plea              Default     6A Claim 2
                                                                                                                                                                                                                            2255(f)(4))       Conviction 3     Sentence 4
                         16-CR-20030-JAR; 18-cv-    Soundless                                                       151-188
Jackson, Brian           2343-JAR-JPO               video       Yes/Yes             Yes            No               months        151 months     Within         Yes            No               Yes          Yes             Yes              No               No
                         15-CR-40064-DDC; 18-CV-                                                                    168-210
Johnson, Booker          4099-JAR-JPO                Both          Yes/Yes          No             No               months        84 months      Below          Yes            No               No           No              Yes              Yes              No
                         14-cr-20138-CM-01; 18-cv- Soundless
Jones, Calvin            02554-CM                    video         Yes/Yes          No             No              30-37 months 36 months        Within         Yes            No               Yes          Yes             Yes              Yes              Yes
                         15-20091-01-JAR; 18-CV-     Soundless
Jones, Tanya             2254-JAR-JPO                video         Yes/No           No             No              240 months     45 months      Below          No             No               Yes          No              No               No               No
                         16-CR-20022-02-JAR; 19-cv- Soundless      Plea - No                                       271-308
Jordan, Gary             2015-JAR-JPO                video         Agreement        No             No              months         360 months     Above          No             Yes              No           No              No               No               No
                         15-CR-20092-JAR-1; 19-CV- Soundless                                                       121-130
Kaba, Mamoudou           2372-JAR-JPO                video         Yes/No           No             No              months         85 months      Below          Yes            No               Yes          Yes             No               Yes              No
                         15-CR-40078-DDC-1; 18-      Soundless
Krites, Phillip          CV-4096-JAR_JPO             video         Yes/Yes          No             No              70-87 months 60 months        Below          Yes            No               No           No              Yes              Yes              Yes
                         15-CR-20012-JAR-02; 19-     Soundless                                                     147-162
Lolar, Nicholas          CV-2393-JAR-JPO             video         Yes/Yes          Yes            No              months       240 months       Above          Yes            No               No           No              Yes              No               No
                         14-CR-20068-JAR-05; 19-     Soundless                                                     228-270
Lougee, David            CV-2226-JAR-JPO             video         Yes/No           Yes            No              months       200 months       Below          Yes            No               Yes          Yes             No               Yes              No
                         15-CR-20098-JAR-01; 19-     Soundless     Plea - No
Love, Gerren             CV-2732-JAR-JPO             video         Agreement        No             No              57-71 months 96 months        Above          No             Yes              Yes          Yes             Yes              Yes              No
                         15-CR-20020-JAR-7; 18-CV- Soundless
Marquez, Eladio          2484-JAR-JPO                video         Yes/Yes          No             No              57-71 months 60 months        Within         No             No               No           No              Yes              Yes              Yes*
                         16-CR-20003-DDC-01; 19- Soundless                                                         97-106
McCambry, Ashawntus      CV-2394-JAR-JPO             video         Yes/Yes          No             No              months       106 months       Within         Yes            No               No           Yes             Yes              Yes              Yes
                         15-CR-20050-JAR-01; 19-     Soundless     Plea - No
McDaniel, Joshua         CV-2145-JAR-JPO             video         Agreement        No             No              77-96 months 77 months        Within         No             Yes              Yes          No              No               Yes              No
                         15-CR-40064-DDC-05; 18- Soundless
McMillon, Christopher    CV-4119-JAR-JPO             video         Yes/Yes          No             No              57-71 months 60 months        Within         Yes            No               No           No              Yes              Yes              Yes
                         16-cr-20041-JAR; 18-cv-     Soundless                                                     97-121
Mebane, Darus            02413-JAR                   video         Yes/Yes          Yes            No              months       84 months        Below          No             Yes              Yes          No              Yes              No               No
                         14-CR-20035-JAR-01; 18-     Soundless     Plea - No
Meinert, Scott           CV-2455-JAR-JPO             video         Agreement        No             No              120 months     120 months     Within         Yes            Yes              No           No              Yes              Yes              No
                         15-CR-40018-DDC-02; 19- Soundless                                                         360 months-
Middleton, Marryssa      CV-4013-JAR-JPO             video         Yes/Yes          No             No              life           336 months     Below          Yes            No               Yes          No              Yes              No               No
                         13-CR-20051-CM; 17-CV-                                                                    168-210
Mitchell, William        2380-JAR-JPO                Audio calls   Trial            No             No              months         168 months     Within         Yes            No               Yes          No              No               No               No
Montes-Medina,           15-CR-20020-JAR-02; 18-     Soundless
Domingo                  CV-2464-JAR-JPO             video         Yes/Yes          No             Yes             360-life       300 months     Below          No             No               Yes          No              No               No               No
                         16-CR-20022-JAR-03; 18-     Soundless                                                     190-207
Morris, Danille          CV-2378-JAR-JPO             video         Plea No Agreement No            No              months         200 months     Within         No             Yes              Yes          No              No               No               No
                         15-CR-20069-JAR-01; 19-     Soundless     Plea - No
Mumford, Cortez          CV-2395-JAR-JPO             video         Agreement         No            No              51-63 months 60 months        Within         No             Yes              Yes          No              Yes              Yes              No
                         14-CR-20068-JAR-09; 19-     Soundless                                                     151-188
Murphy, Michael          CV-2365-JAR-JPO             video         Yes/No           No             Yes             months       84 months        Below          Yes            No               Yes          No              No               Yes              No
                         15-CR-40005-DDC;        19- Soundless
Neal, Jason              CV-4062-JAR-JPO             video         Yes/Yes          No             No              30-37 months   27 months      Below          Yes            No               Yes          No              No               No               No
                         15-CR-20061-JAR-01; 18-     Soundless                                                     168-210
Nunez-Aguilar, Jose      CV-2503-JAR-JPO             video         Yes/Yes          No             No              months         168 months     Within         No             No               Yes          No              Yes              No               No
                         16-CR-20001-JAR-01; 18      Soundless                                                     121-145
Odegbaro, Raquel         CV-2416-JAR-JPO             video         Yes/Yes          No             No              months         75 months      Below          No             No               Yes          No              Yes              No               No
Olea-Monarez,            14-CR-20096-JAR-01; 20-     Soundless                                                     Life plus 30   Life plus 30
Vicencio                 CV-2051-JAR-JPO             video         Trial            No             No              years          years          Within         No             No               No           No              No               Yes              No
                         14-CR-20096-JAR-07; 19-     Soundless     Plea - No                                       188-235
Orduno-Ramirez, Omar     CV-2166-JAR-JPO             video         Agreement        No             No              months         144 months     Below          No             Yes              No           Yes             No               Yes              No
                         15-CR-20019-JAR-02; 20-     Soundless                                                     188-235
Pavone, Shawn            CV-2400-JAR-JPO             video         Yes/No           No             Yes             months         90 months      Below          No             No               Yes          No              Yes              Yes              No
                         14-CR-20014-JAR-13;
                         15-CR-20006-JAR-01;
                         15-CR-20020-JAR-05; 18-
                         CV-2477-JAR;      18-CV-
                         2478-JAR-JPO; 18-CV-2479-                                                                 262-327
Phommaseng, Petsamai     JAR-JPO                     Both          Yes/Yes          No             No              months         180 months     Below          No             No               Yes          Yes             No               Yes              No
                         10-CR-20145-JAR-01; 19-                   Plea - No
Piggie, Frenklyn         CV-2414-JAR-JPO             Audio calls   Agreement        No             No              15-21 months   21 months      Within         Yes            Yes              Yes          No              Yes              No               No
Ponce-Serrano,           16-CR-40006-DDC-01; 18- Soundless                                                         262-327
Eduardo                  CV-4104-JAR-JPO             video         Yes/No           No             No              months         192 months     Below          Yes            No               No           No              No               Yes              No
                         15-CR-40059-DDC-02; 19- Soundless                                                         97-121
Ramirez, Miguel          CV-4059-JAR-JPO             video         Yes/Yes          No             No              months         42 months      Below          Yes            No               No           No              Yes              Yes              Yes
                         14-CR-20067-JAR-01; 18-                                                                   262-327
Rapp, Gregory            CV-2117-JAR-JPO             Both          Yes/No           No             Yes             months         120 months     Below          Yes            No               Yes          No              Yes              Yes              No
                         12-cr-20003-CM-10; 19-cv- Soundless                                                       360 months-
Redifer, Michael         02594-JAR-JPO               video         Trial            No             No              life           254 months     Below          Yes            No               No           No              No               Yes              No
                         15-CR-20042-JAR-01; 19-                                                                   188-235
Roark, Jeffrey           CV-2405-JAR-JPO             Audio calls   Yes/No           No             No              months         94 months      Below          Yes            No               No           No              No               No               No
                         14-CR-20059-JAR-02; 19-     Soundless                                                     151-188
Robinson, Robert         CV-2407-JAR-JPO             video         Yes/Yes          No             No              months         100 months     Below          No             No               No           No              Yes              Yes              Yes
Robinson, Robert (Case   16-CR-20013-JAR-01; 18-     Soundless                                                     151-188
2)                       CV-2461-JAR-JPO             video         Yes/Yes          No             No              months         100 months     Below          No             No               No           No              Yes              Yes              Yes




                                                                                                                                                  Page 2
                                                            Case 2:19-cv-02491-JAR-JPO Document 552-1 Filed 09/08/20 Page 3 of 4



                                                                                                                     Sent                                                     Collateral-Attack                            Time-Barred (28   No Standing to   No Standing to
                                                  Call/Video/    Plea Agreement/     Dismissal of   Agreement to not Guideline                                 Improper Re-   Waiver by Guilty Procedural   Abandonment of U.S.C. §          Challenge        Challenge
Case Name              Case Nos.                  Both           Rule 11 (c)(1)(C)   924(c)         file/dismiss 851 Range         Sent Rcvd.   Above/Below GL assignment 1   Plea              Default     6A Claim 2
                                                                                                                                                                                                                           2255(f)(4))       Conviction 3     Sentence 4
Rodriguez-Torres,      15-cr-20038-JAR-2; 18-cv- Soundless                                                           108-135
Geradis                02462-JAR-JPO              video          Yes/Yes             No             No               months        60 months    Below          No             No               No           No              Yes              No               Yes
                       14-cr-20096-JAR-10; 18-cv- Soundless                                                          292-365
Saysoff, Herbert       02570-JAR-JPO              video          Yes/Yes             No             Yes              months        180 months   Below          No             No               Yes          No              Yes              Yes              Yes
                       15-cr-20099-DDC-1; 18-cv- Soundless                                                           180-210
Shevlin, David         02501-JAR-JPO              video          Yes/No              No             No               months        210 months   Within         Yes            No               Yes          Yes             Yes              Yes              No
                       14-cr-20014-KHV-11; 18-cv-                                                                    120-135
Shutts, Shawn          02453-JAR-JPO              Both           Yes/Yes             No             Yes              months        180 months   Above          Yes            No               No           No              Yes              Yes              Yes
                       14-cr-20071-JAR-3; 19-cv- Soundless                                                           292-365
Silva, Jessie          02396-JAR-JPO              video          Yes/No              No             No               months        120 months   Below          No             No               No           No              Yes              Yes              Yes
                       14-cr-20096-JAR-4; 19-cv- Soundless                                                           168-210
Silva-Cardona, Jose    02397                      video          Yes/No              No             No               months        78 months    Below          No             No               No           No              Yes              Yes              Yes*
                       16-cr-20022-JAR-1; 20-cv- Soundless       Plea - No
Smith, Jacob           02127-JAR-JPO              video          Agreement           No             No              217-241        300 months   Above          No             Yes              Yes          No              No               No               No
                       13-cr-40123-JAR-2; 19-cv-                                                                    121-151
Sneed, Shawn           04008-JAR-JPO              Audio calls    Yes/Yes             Yes            No              months         84 months    Below          No             No               Yes          No              Yes              No               No
                       15-cr-20020-JAR-9; 18-cv- Soundless                                                          210-262
Soriano, Jose          02435-JAR-JPO              video          Yes/Yes             No             No              months         108 months   Below          No             No               No           No              Yes              No               No
Soto-Camargo,          14-cr-40129-DD-1; 18-cv-   Soundless                                                         360 months-
Nicholas               04097-JAR-JPO              video          Yes/Yes             Yes            No              life           180 months   Below          Yes            No               Yes          No              Yes              No               No
                       14-cr-40128-DDC-1; 18-cv- Soundless       Plea - No                                          235-293
Soto-Camargo, Paola    04123-JAR-JPO              video          Agreement           No             No              months         77 months    Below          Yes            Yes              Yes          No              Yes              Yes              Yes*
                       15-cr-40060-DDC-1; 18-cv- Soundless                                                          120-135
Soto-Salvdivar, Jorge  04094-JAR-JPO              video          Yes/Yes             Yes            No              months         120 months   Within         Yes            No               No           No              Yes              Yes              Yes
                       14-cr-20068-JAR-6; 19-cv-                                                                    210-262
Spaeth, Matthew        02413-JAR-JPO              Audio calls    Yes/Yes             Yes            No              months         180 months   Below          Yes            No               Yes          No              No               No               No
                       16-cr-20015-JAR-5; 18-cr- Soundless
Tabares-Aviles, Misael 02427-JAR-JPO              video          Yes/No              No             No              48 months      48 months    Within         No             No               Yes          No              No               No               Yes*
                       12-cr-2066-KHV-29; 19-cv-                                                                    360 months-
Tatum, Ataven          02409-JAR-JPO              Audio calls    Yes/Yes             No             Yes             life           270 months   Below          Yes            No               No           No              No               No               No
                       16-cr-20091-JAR-2; 19-cv- Soundless                                                          188-235
Thurman, Jasen         02398-JAR-JPO              video          Yes/No              No             No              months         100 months   Below          No             No               Yes          No              Yes              No               No
                       13-cr-20070-JAR-4; 19-cv-                                                                    120-150
Tillman, Terry         02083-JAR-JPO              Audio calls    Yes/No              No             No              months         120 months   Within         Yes            No               No           No              Yes              No               No
                       16-cr-20008-CM-5; 19-cv- Soundless                                                           108-135
Torres-Ayala, Jose     02399-JAR-JPO              video          Yes/Yes             No             No              months         108 months   Within         Yes            No               Yes          No              Yes              No               No
                       14-cr-20096-JAR-8; 19-cv- Soundless       Plea - No                                          235-293
Valdez, Hector         02254-JAR-JPO              video          Agreement           No             No              months         235 months   Within         No             Yes              No           No              No               Yes              No
Vasquez-Montalvo,      15-cr-40095-DDC-1; 18-cv- Soundless                                                          135-168
Juan                   04101-JAR-JPO              video          Yes/Yes             No             No              months         57 months    Below          Yes            No               Yes          Yes             Yes              No               Yes*
Vazquez-Saenzpardo, 16-cr-20017-DDC-2; 18-cv- Soundless                                                             108-135
Antonio                02417-JAR-JPO              video          Yes/No              No             No              months         81 months    Below          Yes            No               Yes          No              Yes              No               No
                       16-cr-20031-CM-3; 20-cv- Soundless                                                           262-327
Velazquez, Victor      02254-JAR-JPO              video          Yes/No              No             No              months         168 months   Below          Yes            No               Yes          No              No               No               No
                       15-cr-20061-JAR-6; 18-cv- Soundless                                                          360 months-
Vera, Jesus            02422-JAR-JPO              video          Yes/Yes             No             No              life           126 months   Below          No             No               Yes          No              No               No               No
                       16-cr-20008-CM-7; 19-cv-
Villa-Valencia, Luis   02106-JAR-JPO              Both           Yes/No              No             No              120 months     78 months    Below          Yes            No               Yes          No              Yes              No               No
                                                                                                                    360 months -
                                                                                                                    life + 60
                       16-cr-20031-JAR-2; 20-cv-   Soundless                                                        months
Viveros-Avecias, Oscar 02431-JAR-JPO               video         Yes/No              Yes            No              consecutive    216 months   Below          Yes            No               Yes          No              No               No               No
                       13-cr-20081-JAR-1; 19-cv-                 Plea - No                                          168-210
Warren, Arrick         02220-JAR-JPO               Audio calls   Agreement           No             No              months         180 months   Within         Yes            Yes              No           No              No               No               No
                       11-cr-40078-JAR-1; 17-cv-                                                                    360 months-
Webb, Virok            04040-JAR-JPO               Audio calls   Yes/Yes             No             Yes             life           360 months   Within         Yes            No               No           No              Yes              No               No
                       14-cr-20014-KHV; 18-cv-     Soundless                                                        120-135
White, Richard         02459-JAR-JPO               video         Yes/No              No             No              months         90 months    Below          No             No               No           No              Yes              Yes              Yes
                       15-cr-20081-DDC-2; 18-cv-   Soundless                                                        188-235
Wilson, Timothy        02499-JAR-JPO               video         Yes/Yes             No             No              months         90 months    Below          Yes            No               No           No              Yes              Yes              Yes
                        16-cr-20041-JAR; 19-cv-    Soundless                                                        135-147
Wright, Brandon        02400-JAR                   video         Yes/No              No             No              months         80 months    Below          No             Yes              Yes          No              Yes              No               No
                       16-cr-40012-DDC-2; 18-cv-   Soundless                                                        188-235
Younger, Quian         04105-JAR-JPO               video         Yes/Yes             No             No              months         76 months    Below          Yes            No               No           No              Yes              No               No
                       16-cr-20008-CM; 19-cv-      Soundless                                                        135-168
Zamudio, Sergio        02191-JAR-JPO               video         Yes/No              No             No              months         81 months    Below          Yes            No               Yes          No              No               No               No




                                                                                                                                                 Page 3
                       Case 2:19-cv-02491-JAR-JPO Document 552-1 Filed 09/08/20 Page 4 of 4




1
2
3
4




       Although the Court did not include this defense in its order (Doc. 548), the government includes it for the Court’s
       1

convenience.

       “Yes” indicates the petitioner filed a Rule 41(g) motion alleging Sixth Amendment violations and thereafter
       2

waived and abandoned their claim by proceeding with sentencing (in most instances locking in favorable sentences for
themselves) and failing to create a record or seek a ruling prior to judgment. See Doc. 474 at 7.
       3“Yes” indicates the petitioner bases his Sixth Amendment claim(s) on soundless video(s), but pled guilty or was
found guilty by a jury before June 1, 2016, when the USAO received the soundless videos at issue. This defense was not
expressly stated in the government’s responses or motion for leave to file dispositive motions, but it is jurisdictional and
cannot be waived. See Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992); United States v. Hays, 515 U.S. 737, 742 (1995).
       4 “Yes” indicates the petitioner either (a) bases his Sixth Amendment claim(s) on soundless video(s), but was
sentenced before June 1, 2016, when the USAO received the soundless videos at issue; (b) entered a binding plea
agreement to a specific sentence under Rule 11(c)(1)(C) of the Federal Rules of Criminal Procedure before June 1, 2016,
and was sentenced to the agreed-upon sentence; (c) has been deported (indicated by an * in the “No Standing to
Challenge Sentence” column)); or (d) was sentenced to a mandatory minimum sentence, which “the Court does not have
authority to reduce,” Doc. 474 at 10. The defenses described in (a) and (b) were not expressly stated in the government’s
responses or motion for leave to file dispositive motions, but they are jurisdictional and cannot be waived. See Lujan, 504
U.S. at 560; Hays, 515 U.S. at 742.




                                                              Page 4
